Citation Nr: 0709261	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Bredehorst






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the Boise RO.


FINDING OF FACT

Hepatitis C was not manifested in service, and a 
preponderance of the evidence is against a finding that the 
veteran's hepatitis C is related to his service.   


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
in the matter at hand.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A September 2003 letter (prior to the RO's initial 
adjudication of this claim) advised the veteran of the 
evidence and information necessary to substantiate the claim, 
of the evidence VA would secure and assist him in securing, 
of the evidence he was responsible for submitting, of what 
was required of him to enable VA to assist him, and of what 
evidence he should submit.  March 2006 correspondence also 
advised him to submit relevant evidence in his possession, 
and provided notice regarding disability ratings and the 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)).  An April 2005 statement of the 
case (SOC)  and November 2005 and May 2006 supplemental SOCs 
(SSOCs) outlined the regulation implementing the VCAA, and 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
the claim.   While complete notice was not provided prior to 
the initial adjudication of the claim, the veteran has 
received all critical notice, and has had ample opportunity 
to respond and/or supplement the record after notice was 
given.  This matter was readjudicated after notice was given 
(See May 2006 SSOC).  He is not prejudiced by any technical 
notice timing or content defect that may have occurred along 
the way, nor is it otherwise alleged.

The veteran's service medical records are associated with his 
claims file as are VA treatment records.  VA arranged for the 
veteran to be examined.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

II. Factual Background

The veteran's DD Form 214 reveals that the veteran served in 
combat and was awarded a Purple Heart Medal and a Combat 
Infantryman's Badge.

Service medical records show that in December 1969, he 
sustained grenade shell fragment wound injuries resulting in 
severe injuries to his right hand, including traumatic 
amputations of the distal thumb, index finger, and long 
finger.  The wounds were debrided and irrigated, and the 
veteran subsequently underwent delayed primary closure of the 
wounds under general anesthesia.  The available service 
medical records, including the veteran's separation 
examination report, are silent for any complaints or findings 
pertaining to hepatitis C.  


October and November 2001 VA treatment records reveal the 
veteran had a 35-year history of substance abuse that 
included heroin, marijuana, and alcohol.  He reported that 
his substance abuse was to self-medicate his severe tendency 
to get very angry and "go off on people."

On March 2003 VA post-traumatic stress disorder examination, 
the veteran stated that one of his friends was shot in the 
face in Vietnam (with the body falling on the veteran).  He 
related that many members of his squad took drugs, including 
opium, marijuana, and heroin.  He denied having sex with 
Vietnamese women.  He reported that he had to pick up bodies 
of soldiers on the side of the road and place them in body 
bags.  He reported that after his separation from service he 
went on a very long drug binge.  

September 2002 to August 2003 VA treatment records first note 
a diagnosis of hepatitis C in August 2003.  The listed risk 
factor was IV drug use.  It was also noted that the veteran 
had been wounded in combat veteran; reported in the 1970s he 
was told he had jaundice; and thought it had resolved.

In a June 2005 statement, the veteran asserted that he never 
shared needles with anyone when he was using drugs and that 
he purchased needles and syringes from veterinary supply 
companies.  He believed that he was given a blood transfusion 
after his grenade shrapnel injury in December 1969.  He also 
stated that while he was hospitalized, he was the only 
patient in his ward who could walk; so he helped change 
dressings/bandages of other wounded soldiers.  He also 
alleged that he was contaminated by from needleless injectors 
and that there was a direct relationship between his service-
connected PTSD and drug use because he took drugs to self-
medicate.  He also submitted information from the internet 
regarding PTSD and related symptoms and regarding jet 
injector contamination.

On October 2005 VA examination, the examiner reviewed the 
veteran's claims file.  The veteran reported that after his 
grenade injury in service, he was driven two miles to a 
hospital with his hand wrapped, and that he believed it took 
no more than thirty minutes to reach the hospital.  He 
related that when he woke up he had two IVs in his arms and, 
although he did not witness it, assumed that he was given a 
blood transfusion due to the amount of blood that he lost.  
He reported that in service he snorted cocaine (using his own 
hand or own straw) and was exposed to the blood of other 
soldiers.  He obtained one tattoo in 1970 (after separation 
from service) and engaged in IV drug use only after service.  
He stopped IV drug use in the mid 1980s.  He reported he was 
never jaundiced.  The impression was hepatitis C.  The 
physician opined that it seemed unlikely that the veteran 
would have been given a blood transfusion after his hand 
injury because he was treated very quickly after it occurred.  
After reviewing the various risk factors, the physician 
concluded that he was unable to reach a firm opinion as to 
the likely source of the veteran's hepatitis C without 
resorting to speculation.  

On April 2006 VA examination, the examiner reviewed the 
veteran's claims file.  The veteran's statements were 
considered consistent with previous reports.  He believed the 
source of his hepatitis C was something other than his IV 
drug use.  It was noted that the purpose of the examination 
was to address the veteran's allegation that his drug and 
alcohol abuse were to self-medicate his PTSD.  The examiner 
noted that as the veteran's drug and alcohol use began prior 
to the development of his PTSD symptoms, it would not have 
been to self-medicate PTSD symptoms.  The physician opined 
that the veteran's hepatitis  was less likely than not caused 
by drug use/abuse self-medication for PTSD.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

There is no competent evidence that the veteran had hepatitis 
C in service.  Hepatitis C was not diagnosed until August 
2003. A lengthy period of time between service and the first 
clinical notation of the claimed disability postservice (here 
more than 30 years) is, of itself, a factor weighing against 
a determination of service connection.   See Maxson v. Gober, 
230 F. 3d 1330 (Fed. Cir. 2000).  Significantly, there is 
also no competent (medical) evidence that links the 
disability to service.  

August 2003 VA treatment records suggest that the veteran 
contracted hepatitis C via IV drug use.  The October 2005 VA 
examining physician's statement is inconclusive because he 
could not provide an opinion regarding the source of the 
veteran's hepatitis C without resorting to speculation.  It 
is a basic principle in the adjudication of service 
connection claims that a finding of service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102.  The Court has held that when a 
medical professional is unable to provide a more definitive 
causal connection, the opinion is not supportive of the 
claim.  See Perman v. Brown, 5 Vet. App. 237 (1993).  This is 
true even though the opinion does not have to be absolutely 
definitive, one way or the other, in the ultimate conclusion.  
See Lee v. Brown, 10 Vet. App. 336 (1997).  Thus, the 
physician's statement does not support the veteran's claim.

With regard to his specific contentions, the veteran listed a 
number of risk factors he believes are responsible for his 
hepatitis C.  Among them are exposure to blood, a blood 
transfusion, IV drug use to self-medicate a service-connected 
disability, and needleless injectors.  While the Board 
concedes that he may have been exposed to the blood of other 
soldiers as an infantryman in Vietnam, there is no evidence 
that such exposure resulted in his current diagnosis of 
hepatitis C.  While he assumes he received a blood 
transfusion in service, he has no actual recollection of 
such; records pertaining to the treatment of his hand 
injuries make no reference to a blood transfusion; and an 
October 2005 opinion by a VA physician essentially ruled out 
this possibility.  Finally, the records do not show whether 
the veteran actually received needleless injections; if he 
did, there is no competent(medical opinion) evidence that 
relates his hepatitis C to such inoculations.  The 
information he submitted in this regard is general 
information and does not address the specifics of the 
veteran's circumstances.

The veteran further alleges that his postservice IV drug 
abuse (identified as the source of his hepatitis C infection 
in a VA medical record) was to self-medicate his service-
connected PTSD.  In that regard, an April 2006 examining VA 
examiner opined in essence that the veteran's drug use/abuse 
could not have been to self-medicate PTSD because it preceded 
the appearance of PTSD symptoms.  Consequently, hepatitis due 
to risk factors associated with drug use would not be 
secondary to a service connected disability.  The internet 
information the veteran submitted is not probative in this 
matter as it provides only general information that is 
nonspecific to the veteran's circumstances.

In summary, there is no competent evidence that links the 
veteran's hepatitis C to risk factors in service or to a 
service connected disability.  The preponderance of the 
evidence is against the claim; accordingly, it must be 
denied.
ORDER

Service connection for hepatitis C is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


